Citation Nr: 1201615	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 35 decibel loss with a speech discrimination score of 96 percent, in the right ear (level I) and an average 47 decibel loss with a speech discrimination  score of 100 percent in the left ear (level I).

2.  Tinnitus is rated 10 percent, which is the maximum schedular rating under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  There is no legal basis for a rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letter, dated in March 2007.  The Veteran was notified of the evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment. Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records. The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was afforded a VA examination in November 2008.  As the report contains the Veteran's medical history and findings to describe the disabilities in sufficient detail so that the Board's evaluation of the disabilities is a fully informed one, the examination is adequate to rate the disabilities.  





See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

Rating Criteria

Hearing Loss 

The bilateral hearing loss disability is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 

To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness. 38 C.F.R. § 4.85. 

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). 


The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).  

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

Facts 

On VA audiology consultation in December 2006, audiometric testing at 3000 Hertz was not done. 

On VA examination in April 2007, the Veteran complained of hearing loss and tinnitus and that he had difficulty in noisy situations.  

In December 2007, the Veteran stated that he did not have an adequate examination in April 2007 for tinnitus and that the ringing in his ears was constantly getting louder.  

On a private audiological evaluation in February 2008, speech discrimination was not tested. 


On VA examination in November 2008, the Veteran complained of difficulty understanding speech in noisy and group conditions due to tinnitus.  

On audiological testing, the pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
20
40 
70 
LEFT

15
20
75
85

The pure tone threshold average was 35 in the right ear and 47 in the left ear.  Speech discrimination was 96 percent in the right ear and of 100 in the left ear.  

Analysis

The results of the audiogram in December 2006 are not sufficient to rate hearing loss because hearing was not tested at 3000 Hertz.  See 38 C.F.R. § 4.85.  

As for the audiogram in April 2007, the Veteran has stated that he did not have an adequate examination for tinnitus.  As the VA examiner did not accurately report the average of the pure tone thresholds in the right ear, the examination was inadequate to rate the disability. 

The results of the private audiogram in February 2008 are not sufficient to rate hearing loss because speech discrimination was not tested.  See 38 C.F.R. § 4.85.  

As for the audiogram in November 2008, the average pure tone threshold was 35 decibels in the right ear with speech discrimination ability of 96 percent, and 47 decibels in the left ear with speech discrimination ability of 100 percent.  Under Table VI, the findings equate to a numerical designation of I for the right ear and I for the left.  



The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. §§ 4.85, 4.86. 

The VA examiner s noted the Veteran's complaint that he had difficulty understanding conversation in a noisy or group environment.  

On the basis of the VA examination in 2008, the preponderance of the evidence is against a compensable rating for bilateral hearing loss, and the benefit-of-the-doubt standard does not apply. 38 C.F.R. § 5107(b). 

Tinnitus

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260. 

Diagnostic Code 6260 was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2006). 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the rating of 10 percent for tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Although the Veteran was unable to get a job with the Transportation Security Administration due to hearing loss, the difficulty in hearing and the loudness of the tinnitus are encompassed in the rating criteria.  The Veteran's complaints of hearing impairment have been considered under the numerical criteria set forth in the rating schedule and such consideration includes whether his hearing impairment demonstrates an exceptional pattern, which it does not.  As schedular rating criteria adequately encompass the Veteran's symptomatology for hearing loss and tinnitus, referral for an extraschedular rating is not required under 38 C.F.R. § 3.321(b)(1). 

(The Order follows on the next page.).








ORDER

A compensable rating for bilateral hearing loss is denied.

A rating higher than 10 percent for tinnitus is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


